Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/824227     Attorney's Docket #: YOR820163011US02(M2046D)
Filing Date: 3/19/2020; 
					
Applicant: Peethala et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Division of application # 16/151390, filed on 10/4/2018.
Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briggs et al. (U.S. Patent Application Publication # 2021/0210380 A1).
In regards to claim 1, Briggs et al. (figures 6A-6C) show a semiconductor device, comprising: one or more interconnects (M1; 204); and one or more cap layers 302 disposed on respective ones of the one or more interconnects 204, the one or more cap layers 302 including a material that has properties permitting selective deposition on the one or more interconnects 204.
In regards to claim 2, Briggs et al. show wherein the one or more cap layers 302 include cobalt (Co) (see paragraphs [0062]-[0064]).
In regards to claim 3, Briggs et al. show wherein the one or more interconnects 204 have an aspect ratio of less than about 2.
In regards to claim 4, Briggs et al. further comprising an interlevel dielectric  202, wherein the one or more interconnects 204 are disposed within the interlevel dielectric 202.
In regards to claim 6, Briggs et al. show wherein the interlevel dielectric 202 has a height (see figure 6C portion of 202 below 302) below the one or more cap layers 302.
In regards to claim 9, Briggs et al. show wherein the one or more interconnects 204 include copper (Cu) (see paragraph [0062]).
s 1-4, 6-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (U.S. Patent Application Publication # 2020/0058544 A1).
In regards to claim 1, Chou et al. (figures 1-6) show a semiconductor device, comprising: one or more interconnects 24; and one or more cap layers 26 disposed on respective ones of the one or more interconnects 24, the one or more cap layers 26 including a material that has properties permitting selective deposition on the one or more interconnects 24.
In regards to claim 2, Chou et al. show wherein the one or more cap layers 26 include cobalt (Co) (see paragraph [0025]).
In regards to claim 3, Chou et al. show wherein the one or more interconnects 24 have an aspect ratio of less than about 2.
In regards to claim 4, Chou et al. further comprising an interlevel dielectric 16, wherein the one or more interconnects 24 are disposed within the interlevel dielectric 16.
In regards to claim 6, Chou et al. show wherein the interlevel dielectric 16 has a height below the one or more cap layers 24.
In regards to claim 7, Chou et al. further comprising a diffusion barrier layer 20 disposed between the interlevel dielectric 16 and the one or more interconnects 24.
In regards to claim 8, Chou et al. show wherein the diffusion barrier layer 20 includes tantalum (Ta) (see paragraph [0011]).
In regards to claim 9, Chou et al. show wherein the one or more interconnects 24 include copper (Cu) (see paragraph [0011]).
In regards to claim 10, Chou et al. (figures 1-6) show a semiconductor device, comprising: an interlevel dielectric 16; one or more interconnects 24 disposed within the interlevel dielectric 16; a diffusion barrier layer 20 disposed between the interlevel 16 and the one or more interconnects 24; and one or more cap layers 26 disposed on respective ones of the one or more interconnects 24, the one or more cap layers 26 including a material that has properties permitting selective deposition on the one or more interconnects 24 and not the diffusion barrier layer 20.
In regards to claim 11, Chou et al. show wherein the one or more cap layers 26 include cobalt (Co) (see paragraph [0025]).
In regards to claim 12, Chou et al. show wherein the one or more interconnects 16 have an aspect ratio of less than about 2.
In regards to claim 13, Chou et al. show wherein the interlevel dielectric 16 has a height below the one or more cap layers 26.
In regards to claim 14, Chou et al. show wherein the diffusion barrier layer 20 includes tantalum (Ta) (see paragraph [0011]).
In regards claim 16, Chou et al. show wherein the one or more interconnects include copper (Cu) (see paragraph [0011]).
In regards to claim 17, Chou et al. (figures 1-6) show a semiconductor device, comprising: an interlevel dielectric 16; one or more interconnects 24 having an aspect ratio of less than about 2 disposed within the interlevel dielectric 16; a diffusion barrier layer 20 including tantalum (Ta) (see paragraph [0011]) disposed between the interlevel dielectric 16 and the one or more interconnects 24; and one or more cap layers 26 including cobalt (Co) (see paragraph [0025]) disposed on respective ones of the one or more interconnects 24, the one or more cap layers 26 including a material that has properties permitting selective deposition on the one or more interconnects 24 and not the diffusion barrier layer 20.
In regards to claim 18, Chou et al. show wherein the interlevel dielectric 16 has a height below the one or more cap layers 26.
In regards to clam 20, Chou et al. show wherein the one or more interconnects 24 include copper (Cu) (see paragraph [0011]).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent # 10,381,263 B1).
In regards to claim 1, Yang et al. (figures 3-5 and 10) show a semiconductor device, comprising: one or more interconnects 303; and one or more cap layers 307,309; 607 in figure 10) disposed on respective ones of the one or more interconnects 303, the one or more cap layers 307,309 including a material that has properties permitting selective deposition on the one or more interconnects 303.
In regards to claim 2, Yang et al. (see figure 10) show wherein the one or more cap layers 607 include cobalt (Co) (see column 8, lines 21-44).
In regards to claim 3, Yang et al. show wherein the one or more interconnects 303 have an aspect ratio of less than about 2.
In regards to claim 4, Yang et al. further comprising an interlevel dielectric 301, wherein the one or more interconnects 303 are disposed within the interlevel dielectric 301.
In regards to claim 5, Yang et al. show wherein the interlevel dielectric 301 includes an ultra low-k dielectric material (see column 5, lines 23-35).
In regards to claim 6, Yang et al. show wherein the interlevel dielectric 301 has a height below the one or more cap layers (top portion of 307,309).
In regards to claim 7, Yang et al. further comprising a diffusion barrier layer 305 disposed between the interlevel dielectric 301 and the one or more interconnects 303.
In regards to claim 8, Yang et al. show wherein the diffusion barrier layer 305 includes tantalum (Ta) (see column 5, lines 36-41).
In regards to claim 9, Yang et al. show wherein the one or more interconnects 303 include copper (Cu) (see column 5, lines 46-41).
In regards to claim 10, Yang et al. (figures 3-5 and 10) show a semiconductor device, comprising: an interlevel dielectric 301; one or more interconnects 303 disposed within the interlevel dielectric 301; a diffusion barrier layer 305 disposed between the interlevel dielectric 301 and the one or more interconnects 303; and one or more cap layers 307,309 disposed on respective ones of the one or more interconnects 303, the one or more cap layers 307,309 including a material that has properties permitting selective deposition on the one or more interconnects 303 and not the diffusion barrier layer 305.
In regards to claim 11, Yang et al. (see figure 10) show wherein the one or more cap layers 607 include cobalt (Co) (see column 8, lines 21-44).
In regards to claim 12, Yang et al. show wherein the one or more interconnects 303 have an aspect ratio of less than about 2.
In regards to claim 13, Yang et al. show wherein the interlevel dielectric has a height below the one or more cap layers 307,309.
In regards to claim 14, Yang et al. show wherein the diffusion barrier layer includes tantalum (Ta) (see column 5, lines 36-41).
In regards to claim 15, Yang et al. show wherein the interlevel dielectric includes an ultra low-k dielectric material (see column 5, lines 23-35).
In regards claim 16, Yang et al. show wherein the one or more interconnects include copper (Cu) (see column 5, lines 46-41).
In regards to claim 17, Yang et al. (figures 3-5, 10 and 11) show a semiconductor device, comprising: an interlevel dielectric 601; one or more interconnects 603 having an aspect ratio of less than about 2 disposed within the (601; 701 in figure 11); a diffusion barrier layer 605 including tantalum (Ta) (see column 5, lines 36-41) disposed between the interlevel dielectric 601 and the one or more interconnects 603; and one or more cap layers 607 including cobalt (Co) (see column 8, lines 21-44) disposed on respective ones of the one or more interconnects 603, the one or more cap layers 607 including a material that has properties permitting selective deposition on the one or more interconnects 603 and not the diffusion barrier layer 605.
In regards to claim 18, Yang et al. (see figure 11) show wherein the interlevel dielectric 701 has a height below the one or more cap layers 709.
In regards to claim 19, Yang et al. show wherein the interlevel dielectric 701 includes an ultra low-k dielectric material (see column 5, lines 23-35).
In regards to clam 20, Yang et al. show wherein the one or more interconnects include copper (Cu) (see column 5, lines 46-41).
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










1/15/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826